Citation Nr: 1010943	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-17 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, specified as degenerative joint disease (DJD) of 
the lumbar spine.

2.  Entitlement to service connection for a left carpal 
tunnel syndrome.

3.  Entitlement to service connection for a disorder 
manifested by gynecological problems.

4.  Entitlement to service connection for a bladder disorder 
manifested by recurrent urinary tract infections.

5.  Entitlement to service connection for a bilateral foot 
disorder.

6.  Entitlement to service connection for a bilateral ankle 
disorder.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2004 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied claims for service connection for 
a back problem, bladder problem, left carpal tunnel syndrome 
and gynecological problems.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held in December 2006 at the RO (Travel 
Board hearing).  A transcript of the hearing is associated 
with the claims folder.  

The Board remanded this matter for further development in 
December 2007.  Such has been completed and this matter is 
returned to the Board for further development.  

The Veteran has also perfected an appeal of a December 2005 
rating decision, which denied entitlement to service 
connection for disorders affecting the bilateral feet and 
ankles.  The Veteran submitted a notice of disagreement in 
January 2006 after receiving notice of the decision on 
December 22, 2005.  The RO issued a statement of the case on 
September 26, 2006.  Although the RO has listed the foot and 
ankle disabilities together as one single issue, the Board 
has listed them as two separate issues on the title page of 
this document to better reflect the separate nature of the 
separate disabilities.

Received by the RO on November 14, 2006, was a VA Form I-9 
substantive appeal regarding the foot and ankle disorders.  
The RO acknowledged such receipt in its July 2008 
supplemental statement of the case (SSOC), which added these 
claimed foot and ankle disorders to the list of appellate 
issues.  The Board points out that this November 2006 
substantive appeal, which is timely, included a request to 
attend a Travel Board hearing before a Veterans Law Judge to 
address the claims regarding the feet and ankles.  

A review of the file reflects that the November 2006 
substantive appeal (addressing the issues of entitlement to 
service connection for disorders affecting the bilateral feet 
and ankles) was not before the Board the following month when 
it held a Travel Board hearing addressing the other appellate 
issues.  The matters involving the feet and ankles were never 
addressed at this hearing.   The matters involving the feet 
and ankles were never addressed in the Board's December 2007 
remand.  

It appears that at this time, the November 2006 substantive 
appeal was likely placed in a temporary folder.  It was not 
made part of the claims folder that came before the Board 
until some time in 2008, shortly before the RO issued the 
supplemental statement of the case in July 2008.  

While this substantive appeal is now currently before the 
Board, the Board is unable to adjudicate these issues of 
entitlement to service connection for a bilateral foot 
disorder and a bilateral ankle disorder, as this would 
constitute a violation of the Veteran's due process in light 
of the open hearing request which the Board previously did 
not have the opportunity to address.  Thus the Board shall 
remand this matter for further clarification in regards to 
the pending Travel Board request.  

The appeal regarding the issues of entitlement to service 
connection for gynecological problems and for a bladder 
disorder manifested by recurrent urinary tract infections, as 
well as the appeal regarding the issues of entitlement to 
service connection for bilateral disorders of the feet and 
ankles, are REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The competent medical evidence reflects that back 
complaints treated in service were acute and transitory with 
no continuity of symptoms, and that the Veteran's current 
lumbar spine disability is neither related to service nor due 
to arthritis that manifested within one year of service 
discharge.

2.  The competent medical evidence reflects that the Veteran 
does not have a current left carpal tunnel syndrome disorder. 


CONCLUSIONS OF LAW

1.  A lumbar spine disability, specified as degenerative 
joint disease (DJD) of the lumbar spine, was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A left carpal tunnel syndrome was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received June 2003 and a duty to assist letter was 
sent in July 2003 prior to the September 2004 denial of these 
claims on the merits.  This letter provided initial notice of 
the provisions of the duty to assist as pertaining to 
entitlement to service connection, which included notice of 
the requirements to prevail on these types of claims, and of 
her and VA's respective duties.  The duty to assist letter, 
specifically notified the Veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  She was advised that it was her responsibility to 
either send medical treatment records from her private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  The Veteran was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim so that VA could help by getting that evidence.  
Additional notice was sent in January 2005 (limited to back), 
March 2006 and March 2008.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, and private medical 
records were obtained and associated with the claims folder.  
The Veteran also provided testimony at a Travel Board hearing 
held in December 2006 at the RO.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran did receive 
a VA examination in November 2003 regarding the left upper 
extremity and spine, but there was no nexus opinion made.  
Further VA examination is not necessary to address the carpal 
tunnel syndrome claim where the preponderance of the evidence 
reflects there to be no current disability.  Nor is one shown 
to be necessary to address the lumbar spine disorder, where 
the preponderance of the evidence shows a lack of continuity 
of symptoms for the lumbar spine post service, with symptoms 
not shown for decades after service.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in March 2006 and 
March 2008.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2009) (harmless 
error).

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
arthritis or certain neurological disorders, when such 
diseases are manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

A. Lumbar Spine

The Veteran claims entitlement to service connection for a 
lumbar spine disability.  She alleges that she developed this 
disability through service by engaging in such activities as 
to include sleeping outside in cold conditions that placed 
strain on her back.

The May 1974 entrance examination and report of medical 
history was negative for any complaints or findings of back 
problems.  The Veteran's service medical records show a 
single episode of low back pain in May 1976, when she gave a 
history of having been lying in a bed and developed pain in 
her back, as well as shoulder pain.  She was assessed with 
muscle spasm and was treated with parafon forte and Darvocet.  
Subsequent records and evaluations were negative for any 
complaints, findings, or diagnoses of any back problems. 

There is no evidence of a lumbar spine degenerative arthritis 
in the year after the Veteran's period of service, nor was an 
arthritis diagnosed until many years later. The first post-
service evidence of record of any possible back disorder is 
in July 1981, when she was seen for complaints of backache 
which was stable when she was at 31 weeks of pregnancy. The 
next instance of back pain is shown well over a decade later 
in December 2000, when she was noted to have a "couple month 
history" of low back pain worsened by standing, and she was 
assessed with low back pain without radiation.  Her low back 
pain was documented a number of times in December 2000, in 
addition to other medical problems such as an abdominal mass 
with no causation suggested for the back problems.  Back 
complaints are then shown sporadically including in June 
2001, when she also was seen for nausea and vomiting, January 
2003 and August 2003 when the back pain was described as 
"severe." 

The report of a November 2003 VA examination of the lumbar 
spine included review of medical history, with no history of 
injury given, although she gave a history of carrying a back 
pack, and her back was said to have been bothering her for 
years.  She indicated that she was in the hospital many times 
in the service for her back.  She described the back as 
bothering her all the time and examination showed slight 
objective evidence of painful motion, spasm, weakness and 
tenderness.  She had limited motion in all directions and the 
diagnosis was degenerative joint disease (DJD) of the 
lumbosacral spine with loss of motion.  The X-rays were noted 
to show a mild spondylolisthesis of L4/L5.  No opinion as to 
causation was given in this examination.  

Subsequent records showed continued low back problems, with 
no findings that linked them to service, but appear to be 
more suggestive of a rather recent onset.  This is shown in a 
July 2004 VA primary care initial evaluation note which noted 
a history of low back pain for 2 years due to arthritis.  The 
lumbar complaints included complaints of numbness and 
weakness down the right leg.  The assessment was low back 
pain times 2 years.  Continued back pain diagnosed as chronic 
low back pain due to osteoarthritis times 2 years was noted 
in August 2004, February 2005, August 2006, October 2006 and 
March 2007, September 2007 and October 2007.  The records 
from August 2006 and thereafter noted that diagnosis was 
based on X-ray findings from August 2004 that showed L5-S1 
DJD, L4-5 mild spondylolisthesis, and mild sclerosis in the 
S1 joints bilaterally.  The September 2007 note reflected 
that X-rays recently done revealed virtually no change from 
the previous X-ray.  None of these records suggested any link 
between the current lumbar spine pathology shown and any 
incident in service.  

The Veteran's December 2006 Travel Board hearing included 
testimony alleging that her back complaints developed as a 
result of her having participated in 30 day field tours where 
she had to sleep outside in cold uncomfortable conditions, 
and also had to wear men's combat boots for physical 
training.  She indicated that she avoided seeking medical 
treatment in service since that was frowned upon.  

Based on a review of the foregoing, the Board finds that the 
preponderance of the evidence is against granting service 
connection for a lumbar spine disorder, classified as DJD of 
the lumbar spine.  The single episode of back pain treated in 
service is shown to have been acute and transitory and 
resolved without residuals.  Likewise the incident of 
backache noted in June 1981 (when she was pregnant) also was 
acute in nature, with no evidence of continuity of symptoms 
shown, and no X-ray evidence of degenerative arthritis shown.  
Thereafter the record was silent for any back problems until 
decades later when they re-emerged in 2000.  A diagnosis of 
DJD was not shown until the November 2003 VA examination.  
The medical evidence does not reflect a continuity of 
symptoms after service, and does not show onset of arthritis 
within one year of discharge from service.  Service 
connection is not shown on a direct basis, pursuant to 38 
C.F.R. § 3.303, and the presumptions of 38 C.F.R. § 3.307 and 
3.309 do not apply.  

While the Veteran has testified as to having ongoing symptoms 
of back problems, and is competent to relate her symptoms, 
this lay testimony is outweighed by the medical evidence 
showing no objective evidence of a chronic back disorder 
until many years post service.  In essence, the Board affords 
the Veteran's lay statements less probative weight in light 
of the lack of corroborating medical evidence upon discharge 
from service and for so many years thereafter.  While she is 
competent to relay her history of back complaints and 
symptoms, she is not competent to provide medical testimony 
indicating that the back symptoms she felt were the onset of 
a currently diagnosed condition.  Her lay contentions 
regarding this symptomatology are outweighed by the available 
medical evidence.  See generally Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.)  
Here the medical evidence reflecting lack of disability 
outweighs her contentions regarding continuity of symptoms.  

The Veteran's contentions that her current lumbar spine 
disability is related to some aspect of service (including 
exposure to cold conditions and wearing certain shoes she was 
assigned for physical training), are not examples of 
competent medical evidence linking the current diagnosed 
condition to service because her lay statements are not 
provided by one with medical expertise.  Where, as in this 
instance, there is no evidence showing that she has medical 
training or expertise, she is not competent to offer a 
medical opinion as to the existence of an etiological 
relationship between her current lumbar spine disorder and 
any incident in service.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 3371, 1376-1377; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In sum, the preponderance of the evidence is against a grant 
of service connection for a lumbar spine DJD disorder, and 
the application of the benefit of the doubt does not apply in 
this instance.  

B. Left Upper Extremity Carpal Tunnel Syndrome

The Veteran claims entitlement to service connection for 
carpal tunnel syndrome of the left hand.  She alleges that 
she developed this disability through some aspect of service, 
including duties in her military occupational specialty that 
placed strain on her left wrist.

The Veteran's service medical records show no complaints, 
findings, or diagnoses of any left upper extremity problems 
or injury.  Evaluations during service, to include the 
entrance and separation examinations, make no reference to 
any such problems.

There is no evidence of a neurological disorder affecting the 
left upper extremity in the year after the Veteran's period 
of service, or for many years later.  Records from shortly 
after service to the time of the November 2003 VA examination 
are silent for any left upper extremity findings of note.  

In November 2003 the Veteran underwent a VA hands 
examination.  It was noted that there was a history of the 
left thumb catching and locking occasionally.  Examination 
revealed the tips of the fingers touched the tip of the thumb 
and the tips of the fingers approximate the median transverse 
fold of the thumb exactly.  The diagnosis was tendonitis of 
the left thumb extensor tendon.  No other problem was 
diagnosed and no opinion of the cause of this condition was 
given.  

The first post-service evidence of record of any possible 
left carpal tunnel syndrome is in February 2005, decades 
after the Veteran's period of service.  This record noted a 
history of left hand numbness for a few months.  Examination 
of the left wrist was positive for Tinel's sign and Phalen's 
sign.  The diagnosis was left carpal tunnel syndrome, mild.  
The Veteran was said to have had this in the past and she had 
a wrist splint.  Thereafter, in August 2006 a VA treatment 
record gave a diagnosis of left carpal tunnel syndrome, 
resolved.  Subsequent treatment records from 2007 revealed no 
findings or diagnosis of left carpal tunnel syndrome, nor of 
any other left upper extremity findings of significance.  

The Veteran testified in her December 2006 hearing that she 
had problems with carpal tunnel syndrome and used a brace to 
treat it.  She indicated that it bothered her in service, but 
she avoided treatment, because it was frowned upon.  She gave 
an opinion that her condition was caused by her military 
operational specialty which required her to use switchboards 
and computers.  

Based on a review of the foregoing, service connection for 
left carpal tunnel syndrome is not warranted.  Carpal tunnel 
syndrome was not shown during active service, and a 
neurological condition affecting the left upper extremity was 
not manifested within one year of discharge from service.  
While the Veteran was diagnosed with carpal tunnel syndrome 
many years after service (in February 2005), there is no 
evidence of a current carpal tunnel syndrome disability.  The 
August 2006 treatment record indicated that carpal tunnel 
syndrome had resolved.  Later records document no subsequent 
evidence of a current carpal tunnel condition.  Accordingly, 
service connection is not warranted on a direct basis, and 
the presumptions of 38 C.F.R. § 3.307 and 3.309 do not 
apply.   

While there was a record diagnosing left carpal tunnel 
syndrome in February 2005, this was decades after the 
Veteran's period of service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Again, this episode was transitory in nature, with 
no disability at present.  In the absence of proof of a 
current disability, there can be no valid claim.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  The evidence fails to show a current disability of 
residuals of carpal tunnel syndrome.  

The Veteran has testified that she has current carpal tunnel 
syndrome condition affecting her left upper extremity.  While 
she is competent to testify as to symptoms, she is not 
competent to provide medical testimony as to diagnosis.  Any 
indication from the Veteran that she has a current diagnosis 
of carpal tunnel syndrome is outweighed by the medical 
evidence showing that this condition resolved, with no 
current objective evidence of such a disorder.  

As with her claims regarding the back disorder, the Veteran's 
contentions regarding causation of her claimed carpal tunnel 
syndrome (which is not shown to currently exist) and the job 
duties she engaged in service, are not shown to be competent 
medical evidence to address this question, which requires 
medical expertise.  Where as in this instance there is no 
evidence showing that the Veteran has medical training or 
expertise, she is not competent to offer a medical opinion as 
to the existence of an etiological relationship between her 
claimed left upper extremity disorder and any incident in 
service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, supra.

In sum, the preponderance of the evidence is against a grant 
of service connection for a carpal tunnel syndrome of the 
left upper extremity, and the application of the benefit of 
the doubt does not apply in this instance.  


ORDER

Service connection for a for a lumbar spine disability, 
specified as degenerative joint disease (DJD)of the lumbar 
spine, is denied.

Service connection for a left carpal tunnel syndrome is 
denied.


REMAND

Evidence shows recurrent urinary tract infections and 
gynecological problems persisting from shortly after service, 
and continuing up to more recent times.  With regard to the 
issues of entitlement to service connection for recurrent 
urinary tract infections and entitlement to service 
connection for a gynecological condition, the Board finds 
that remand is indicated.

The Board notes that contrary to the RO's findings (as stated 
in its September 2004 rating decision and subsequent 
adjudicatory actions) that there were no indications of 
chronic bladder infection in the service treatment records, 
the evidence does show recurrent instances of bladder 
complaints and/or infections in service.  This includes a 
probable urinary tract infection diagnosed in October 1974, 
history of frequent or painful urination reported in 
September 1975, and urinary pain reported in November 1976.  
Post service she is shown to have recurrent urinary 
infections, although there is no medical opinion of record 
currently linking these persistent infections in service. 

The records also include a great deal of treatment for 
gynecological problems both during and after service, with a 
suggestion that the Veteran may have urinary problems related 
to the gynecological problems.  While the November 2003 
gynecological examination did not diagnose a chronic urinary 
infection disorder, it did diagnose urinary incontinence 
following a hysterectomy.  In light of such evidence, the 
Board finds that further evaluation is indicated to ascertain 
whether the Veteran does have a chronic bladder disorder 
manifested by recurrent urinary tract infections that is 
related to some aspect of service, to include conditions 
described by the Veteran in her hearing testimony, including 
unhygienic conditions during field assignments.

Regarding the claimed gynecological disorder, which the RO 
denied as having existed prior to service with no aggravation 
by active disorder, the RO again appears to have disregarded 
a good deal of evidence present in the service treatment 
records, as it only cited to two instances of treatment 
including for a chancre of labia majora in July 1976 and 
dysparaneuria on repeated intercourse in 1979.  A review of 
the service treatment records uncovers a great deal more 
treatment for various gynecological problems including 
persistent complaints of abdominal pain and questions of 
possible pelvic disease raised in November 1976, and 
complaints of sharp uterine pain and a month of reddish 
discharge with pap revealing bacteria shown in April 1977.  

Post service records reveal continued gynecological problems 
from a point in time shortly after service.  In March 1982 
she was seen for abdominal complaints and was assessed with 
rule out pelvic inflammatory disease, urinary tract infection 
or pregnancy.  She continued treatment for gynecological 
problems such as dysmennorhea and mennorhagia, among others, 
and eventually had a hysterectomy done in July 2003 for 
symptomatic uterine fibroids.  The Veteran has also suggested 
a possible aggravation or causation of symptoms due to 
unhygienic conditions during field assignments in service.  
The VA examination done in 2003 did not provide a nexus 
opinion regarding her claimed gynecological condition.  Given 
this rather lengthy and complex history, the Board finds that 
a more comprehensive examination is necessary to ascertain 
the nature and likely etiology of her claimed condition. 

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  The most 
recent treatment records on file are dated back in 2007.

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).

Finally, as discussed above in the introduction, there is a 
pending appeal from the RO's December 2005 denial of service 
connection for a bilateral ankle disorder and a bilateral 
foot disorder.  This appeal includes a VA Form 9 that noted a 
request for the Veteran to appear at a Travel Board hearing.  
That document was received by the RO in November 2006, but 
was not made part of the claims folder until after the Board 
held its December 2006 hearing addressing other issues and 
remanded those issues for further development.  Pursuant to 
38 C.F.R. § 20.700 (2009), a hearing on appeal before the 
Board will be granted if a claimant expresses a desire to 
appear in person.  Given the unusual circumstances of this 
matter, and the length of time since the request for a 
hearing, the Board finds that clarification is appropriate to 
determine whether the Veteran still wishes to appear at a 
hearing to address the issues of entitlement to service 
connection for a bilateral foot disorder and a bilateral 
ankle disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran 
and ask that she identify all sources of 
treatment for any bladder and/or 
gynecological disorder since 2007.  She 
should be asked to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ 
should inform the Veteran of the non-
response so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claims.  38 C.F.R. § 3.159 
(2009).

2.  Thereafter, following the completion 
of the above, the AOJ should schedule the 
Veteran for examination by an appropriate 
specialist to determine the nature and 
etiology of the her claimed gynecological 
condition.  The specialist should 
determine whether any claimed 
disabilities involving gynecological 
problems are likely due to or aggravated 
by service.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
her claimed gynecological condition or 
conditions.  Specifically the examiner is 
requested to provide an opinion as to (1) 
whether the Veteran has a current 
disability; (2) whether any diagnosed 
disability involving gynecological 
problems at least as likely as not (i.e., 
at least a 50/50 probability) was caused 
or aggravated by service.  In addressing 
the matter of the likely etiology of the 
condition, the examiner must address the 
service treatment records, which include 
the May 1974 entrance examination showing 
a history of change in menstrual pattern, 
and the service treatment records showing 
multiple instances of treatment for 
various complaints of a gynecological 
nature, as well as the Veteran's 
contentions of exposure to unsanitary 
conditions in service.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

3.  Then, the AOJ should schedule the 
Veteran for examination by an appropriate 
specialist to determine the nature and 
likely etiology of the Veteran's claimed 
bladder disorder, to include recurrent 
urinary infections.  The specialist 
should determine whether any claimed 
disabilities involving recurrent urinary 
infections are due to or aggravated by 
service.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
her claimed urinary tract disorder.

Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
Veteran has a current disability or 
disabilities involving the bladder, to 
include recurrent urinary infections; (2) 
whether any diagnosed disability 
involving the bladder, to include 
recurrent urinary infections, at least as 
likely as not (i.e., at least a 50/50 
probability) began in service, to include 
as a result of exposure to unsanitary 
conditions.  In addressing the etiology 
questions for any diagnosed disability 
involving the urinary tract, the examiner 
must discuss the service treatment 
records showing urinary 
complaints/possible UTI and post service 
records including those from shortly 
after service.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.

4.  Following completion of the above 
development, the AOJ should readjudicate 
the Veteran's claims.  If any benefit 
sought on appeal remains denied, the 
Veteran should be provided a supplemental 
statement of the case, which reflects 
consideration of all additional evidence 
received.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

5.  Thereafter following the completion 
of the above, to include the issuance of 
the SSOC cited above, the AOJ should 
clarify whether the Veteran wishes to 
appear in person at a Travel Board 
hearing before a Veterans Law Judge, with 
regard to the issues of entitlement to 
service connection for a bilateral foot 
disorder and bilateral ankle disorder, or 
whether she wishes to withdraw this 
hearing request.  If the Veteran wishes 
to withdraw this hearing request, the 
written withdrawal must be associated 
with the claims folder.  

6.  Thereafter following the completion 
of the above, if a Travel Board hearing 
is requested pertaining to the issues of 
entitlement to service connection for a 
bilateral foot disorder and a bilateral 
ankle disorder, the AOJ (i.e. the RO) 
should schedule such a hearing, with 
appropriate notification to the Veteran 
and her representative.  A copy of the 
notice to the Veteran of the scheduling 
of the hearing should be placed in the 
record.

7.  After the hearing is conducted, or if 
the Veteran withdraws this hearing 
request or fails to report for the 
scheduled hearing, the case should be 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by 
the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on his claims.  38 C.F.R. § 3.655 
(2009).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


